(Por la Corte, a propuesta del
Juez Presidente Sr. Del Toro.)
Por cuanto, la parte apelada en marzo 14, 1941, archivó una moción notificada a la apelante el día anterior solicitando la deses-timación del recurso por no haberse tramitado con la debida diligen-cia y por ser frívolo, moción a la que se opusieron los apelantes y cuya vista se celebró sin asistencia de las partes el cinco de mayo actual; y
Por cuanto, si bien la tramitación del recurso ha sido lenta en demasía es lo cierto que la transcripción quedó archivada el doce de marzo último o sea un día antes de la notificación de la moción de desestimación hecho que de acuerdo con la sección 58 del reglamento de esta corte constituye una contestación suficiente a la alegada dila-ción ; y
Por Cuanto examinados los autos no se concluye que el recurso sea claramente frívolo;
Por tanto, no ha lugar a la desestimación solicitada.